BOYCE F. MARTIN, Jr., Circuit Judge.
The United States, an intervenor in an action seeking desegregation of public institutions of higher learning in Tennessee, appeals the district court’s order granting attorney’s fees against the United States in favor of original plaintiffs, individual intervening plaintiffs, and original defendants pursuant to 42 U.S.C. § 1988 and 28 U.S.C. § 2412(b).
The facts of this protracted litigation are set forth in this court’s prior opinion, Geier v. Alexander, 801 F.2d 799 (6th Cir.1985). This action began with a complaint by several individuals seeking to enjoin the University of Tennessee from constructing a new facility to expand a non-degree granting program in Nashville. The plaintiffs argued that any extension of the Nashville site would hinder the desegregation process at predominantly black Tennessee A & I State University. The United States intervened as a plaintiff in the action two months after its filing pursuant to Title IX of the Civil Rights Act of 1964, 42 U.S.C. § 2000h-2 (1982). The Richardson and McGinnis plaintiffs intervened shortly thereafter. The United States, after intervening, requested the district court to “order the state defendants to present a plan calculated to produce meaningful desegregation of the public universities of Tennessee,” relief more expansive than sought by the original plaintiffs. Sanders v. Elington, 288 F.Supp. 937, 939 (M.D.Tenn.1968). After a long period of court ordered steps from 1968 to 1984 taken to eliminate the residual effects of de jure segregation in Tennessee’s system of higher education, all the parties except the United States agreed to a comprehensive consent decree requiring numerous new desegregation programs throughout Tennessee’s system of higher education. After more than fifteen years of litigation, the United States was the only party to object to the consent decree. In approving the consent decree, the district court found that less drastic remedial orders had failed to eliminate the residual effects of de jure segregation in Tennessee’s higher education system and that the order approving the consent decree was designed to achieve the goal of “a system of higher education in Tennessee tax supported colleges and universities in which race is irrelevant, in which equal protection and equal application of the laws is a reality.” Geier v. Alexander, 593 F.Supp. 1263, 1267 (M.D.Tenn.1984).
After the district court approved the consent decree, the United States filed a memorandum which challenged many of the programs contained in the proposed consent decree. The district court, after hearing oral argument on the government’s objections, rejected each of them and entered the proposed consent decree. The government filed a timely appeal before this court from the district court’s entry of the decree. In Geier v. Alexander, 801 F.2d 799 (6th Cir.1988), the United States challenged only a specific part of the consent decree which established a pre-professional program under which seventy-five qualified *1312black sophomores were to be selected every year and guaranteed admission to one of the state’s professional schools upon completion of his or her undergraduate work and satisfaction of the relevant school’s admission standards. The government argued that the use of “racial quotas” to prefer minority students under the challenged program deprived non-minority students of equal protection. This court unanimously rejected the “racial quotas” argument of the government and affirmed the district court’s entering of the consent decree.
Within thirty days after the district court entered the proposed consent decree in August of 1984, the private plaintiffs filed protective motions for attorney’s fees and costs under 42 U.S.C. § 1988. The motions asserted that the private plaintiffs were “prevailing parties” under § 1988 and were entitled to fees and costs. In February of 1987, the district court asked the parties to brief the question whether § 1988 fees and costs could be awarded against the United States, noting that the government’s unsuccessful appeal had “caused a lot of people ... to spend a lot of time and effort and energy and incur a lot of costs.” Soon thereafter, the Richardson and McGinnis intervenors as well as the State of Tennessee filed requests for attorney’s fees and costs against the United States. On September 16, 1987, the United States filed a memorandum denying all fee liability based on Christiansburg Garment Co. v. E.E. O.C., 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978), claiming that attorney’s fees could not be awarded against it as a civil rights plaintiff unless its action was “frivi-lous, unreasonable and without foundation.” The government argued that its opposition to the consent decree fell far short of the Christiansburg standard and, therefore, the government was not liable under § 1988 for fees and costs.
On October 27, 1987, the district court concluded that Christiansburg did not apply in the case before the court and awarded fees against the government. On January 15, 1988, the United States filed a timely notice of appeal from the district court’s order.
We review as a question of law whether attorney’s fees and costs under § 1988 may be awarded against the United States, an intervenor, who has objected to a consent decree approved by the district court, the substance of which the United States originally supported.
The district court correctly held that the Equal Access to Justice Act, 28 U.S.C. § 2412(b) (1982), and 42 U.S.C. § 1988, operate together to permit the district court in its discretion to award reasonable attorney’s fees against the United States to a prevailing party.1 The Supreme Court in Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), stated that a “prevailing party” under § 1988 is one who “succeeds on any significant issue which achieves some of the benefits plaintiffs sought in bringing suit.” Id. at 433, 103 S.Ct. at 1939. The Supreme Court noted that the definition of a prevailing party is “a generous formulation that brings the plaintiff only across the statutory threshold.” Id. at 433, 103 S.Ct. at 1939. In Hewitt v. Helms, 482 U.S. 755, 107 S.Ct. 2672, 96 L.Ed.2d 654 (1987), the Court stated that a plaintiff must receive at least “some relief on the merits of his claim before he can be said to prevail.” Id. at 2675. The court noted in Helms that:
It is settled law, of course, that relief need not be judicially decreed in order to justify a fee award under § 1988. A law suit sometimes produces voluntary action *1313by the defendant that affords the plaintiff all or some of the relief he sought through a judgment_ When that occurs, the plaintiff is deemed to have prevailed despite the absence of a formal judgment in his favor. A party may obtain relief through judicial resolution or pronouncement or its equivalent. The focus is on the settling of some dispute which affects the behavior of the defendant towards the plaintiff. The equivalency doctrine is simply an acknowledgment of the primacy of the redress over the means by which it is obtained.
Helms, 107 S.Ct. at 2676.
Under Hensley and Helms, the private plaintiffs and the State of Tennessee are prevailing parties. Both were aligned against the United States when the United States challenged the consent decree. The private plaintiffs and the State of Tennessee prevailed against the attempt of the United States to restrict the scope of relief available to them under the consent decree. This circuit in Geier v. Alexander, 801 F.2d 799 (6th Cir.1986), settled the dispute between the private plaintiffs, the State of Tennessee and the United States over the scope and content of the consent decree in favor of the private plaintiffs and the State of Tennessee. Such favorable relief granted to the private plaintiffs and the State of Tennessee has enabled the original plaintiffs, private intervening plaintiffs, and the State of Tennessee to finally begin the implementation of a program to eliminate the residual effects of de jure segregation in Tennessee’s higher education system— clearly a goal which Congress intended to accomplish under 42 U.S.C. § 1983. As the Supreme Court noted in Hensley, the test to determine whether a party is a prevailing plaintiff and, therefore, can cross the statutory threshold of § 1988 and receive attorney’s fees “is a generous formulation.” 461 U.S. at 433.
The legislative history of § 1988 supports the district court’s holding that attorney’s fees can be assessed against the United States in the instant case. An examination of the legislative history of § 1988 reveals that the overriding purpose and goal of § 1988 was to provide fee awards to private citizens attempting to enforce the federal civil rights statutes. Charles v. Daley, 846 F.2d 1057, 1063 (7th Cir.1988). Section 1988 does not list with specificity those who should come under its fee award provisions. Id. at 1063; Kentucky v. Graham, 473 U.S. 159, 164, 105 S.Ct. 3099, 3104, 87 L.Ed.2d 114 (1985). We must look to the primary objectives Congress intended to implement through § 1988 in order to determine those parties that properly should bear the burden of the fees provision. As the Seventh Circuit pointed out in Daley, "... [sjection 1988’s overriding goal was to reimburse with reasonable attorney’s fees those who as ‘private attorneys general’ take it upon themselves to invoke and thereby invigorate the federal constitutional and statutory rights.” Id. at 1063 (quoting the House Report on Section 1988); see also Charles v. Daley, 846 F.2d 1057, 1063 n. 8 (1988) (further quoting the House Report as stating that “the effective enforcement of civil rights statutes depends largely upon the efforts of private citizens ...,” and the Senate Report as stating that “civil rights laws depend heavily upon private enforcement, and fee awards have proven an essential remedy if private citizens are to have meaningful opportunity to vindicate important congressional policies which these laws contain.”).
In the instant case, the original private and intervening plaintiffs and the State of Tennessee, in the face of a government challenge, have attempted to enforce the federal civil right statutes through a judicially approved consent decree hammered out in successive stages through fifteen years of litigation. The United States originally intervened as a plaintiff in this civil rights suit, requested broad relief against the defendant, the State of Tennessee, and helped lay the foundation for the consent decree eventually entered into by the private litigants and the State of Tennessee. Fifteen years of litigation later, the United States now reverses its position. It challenges a validly and judicially approved consent decree, and further prolongs the litigation and costs to both the private *1314plaintiffs and the State of Tennessee in an action where private plaintiffs had originally requested only injunctive relief and there now exists no money damages out of which the private plaintiffs or the State of Tennessee can adequately pay for attorney’s fees. Congress clearly did not intend such a situation to result from the language of § 1988. The financial burden necessitated by the parties in order to prevail against the government’s attempt to restrict the scope of mutually agreed upon relief through a challenge to the consent decree should be born by the government under § 1988. To reverse the district court and hold that the private plaintiffs and the State of Tennessee must bear the costs of the dispute with the government over the scope and content of the consent decree would certainly “chill a private citizen’s activities in the assertion of his or her civil rights.” Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978).
The United States makes two arguments why it is not liable for attorney’s fees under § 1988. First, the government claims that it intervened as a plaintiff in the original civil rights lawsuit and should be held by the strict standards set forth in Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978). Christiansburg held that a plaintiff in a civil rights case is not liable for attorney’s fees unless the action was “friviolous, unreasonable, or without foundation_” Id. at 421, 98 S.Ct. at 700. The United States claims that its action in challenging the consent decree does not meet the Christiansburg standard and the fee award by the district court was improper. Such an argument exalts form over substance. As the district court aptly stated:
The Christiansburg standards and statutes, congressional history, all indicate that it’s designed to protect and to prevent the chilling of the assertion of rights by private attorney generals, by citizens trying to assert their constitutional rights and the reluctance of this court and all courts to award defendants fees against plaintiffs is to prevent the chilling of such rights. There’s absolutely no element in this case where the awarding of fees against the United States could chill anybody’s activity in the assertion of civil rights.
The district court further stated that:
This Court might well find that the actions of the Justice Department in this ease were frivolous, vexatious and without foundation. I have not made such a finding and won’t make such a finding because it’s unnecessary. The parties who applied for fees in this ease are in fact, the prevailing party before the Sixth Circuit Court of Appeals.
We cannot allow the government to hide behind its nominal status as “plaintiff”. In substance, the private litigants and the State of Tennessee have prevailed over the attempt by the government to prevent the establishment of a mutually agreed upon plan to eliminate the residual effects of de jure segregation in Tennessee’s system of higher education, a purpose certainly in accordance with the federal civil rights statutes. Congress, in its passing of § 1988, clearly stated that such “private attorney generals” should not bear the financial burden of pursuing their civil rights under the federal civil rights statutes. Charles v. Daley, 846 F.2d 1057, 1063 n. 8 (1988). The United States cannot undermine a clearly stated congressional purpose by clinging to its nominal status as a plaintiff and shifting the financial burden to the original private plaintiffs and the State of Tennessee, who in good faith agreed upon and entered into a consent decree. Regardless of the labels placed upon the parties, to bear the financial burden of litigating to protect a consent decree against government attack would chill citizens in the assertion of their civil rights. The United States cannot use its nominal status as an intervening plaintiff to hide behind the Christiansburg standard. As the district court stated, Christiansburg simply does not apply in this case.
Second, the United States argues that under Kentucky v. Graham, 473 U.S. 159, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985), a court may not award § 1988 fees against a *1315party not held or alleged to be liable on the merits. The United States relies on the language in Graham stating that “... liability on the merits and responsibility for fees go hand in hand; where a defendant has not been prevailed against, either because of legal immunity or on the merits, § 1988 does not authorize a fee award against the defendant.” Id. at 165, 105 S.Ct. at 3104. Graham involved plaintiffs who sued employees of the State of Kentucky in their personal capacity. The State of Kentucky refused to waive its Eleventh Amendment immunity and join the lawsuit, and refused to consent to defend the state employees. After its dismissal from the law suit, the State of Kentucky was a non-party to the substance of litigation that followed. It did not actively participate in the litigation and did not intervene in the litigation. Plaintiffs in Graham ultimately prevailed, not in the form of a judgment, but in the form of a settlement, and tried unsuccessfully to collect attorney fees under § 1988 against the State of Kentucky. Graham does not preclude an award of fees against the United States as an inter-venor in the circumstances of this case. As the Seventh Circuit pointed out in Daley, “the language relied upon by the inter-venors is therefore specific to the facts of Graham and is not fairly interpreted as a definitive statement of § 1988 liability in factually distinguishable cases.” Charles v. Daley, 846 F.2d at 1066 n. 13. In the instant case, the United States actively and voluntarily intervened and then initiated a challenge to a consent decree entered into between the then existing parties and approved by the district court after fifteen years of litigation. The United States, as an intervenor in the instant case, may fairly be charged with the consequences of its actions to overturn the consent decree. Id. at 1067.
In conclusion, we affirm the district court. In a situation such as this where the United States intervenes under Title IX of the Civil Rights Act of 1964, 42 U.S.C. § 2000h-2 (1982) to request relief beyond the injunction requested by the original private plaintiffs in order to compel the state defendants to present a plan calculated to produce meaningful desegregation of all the universities of Tennessee, where such broadened relief is eventually realized in the form of a consent decree voluntarily entered into between the original private plaintiffs and the State of Tennessee, where the United States reverses its original position and then challenges that consent decree and loses such a challenge, the private plaintiffs and the State of Tennessee are “prevailing parties” under § 1988 and as such may receive attorney’s fees from the United States.

. 28 U.S.C. § 2412(b) constitutes a waiver of the government's sovereign immunity. The Equal Access to Justice Act states in relevant part:
The United States shall be liable for [reasonable fees and expenses of attorneys] to the same extent that any other party would be liable ... under the terms of any statute which specifically provides for such an award.
28 U.S.C. § 2412(b). 42 U.S.C. § 1988 states in pertinent part:
In any action or proceeding to enforce a provision of §§ 1981, 1982, 1983, 1985, and 1986 of this title, Title IX of Public Law 92-318, or Title VI of the Civil Rights Act of 1964, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney's fee as part of its costs.